 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   VICENTE BENAVIDES FIGUEROA,                     )   Case No.: 1:19-cv-00558 DAD JLT
                                                     )
12                         Plaintiff,                )   [PROPOSED] ORDER STIPULATION TO
                                                     )   EXTEND TIME FOR DEFENDANT DR.
13          vs.                                      )   JAMES DIBDIN TO RESPOND TO FIRST
                                                     )   AMENDED COMPLAINT BY 28 DAYS
14   KERN COUNTY; et al.,                            )   (L.R. 144 (a))
                                                     )   (Doc. 15)
15                                 Defendants.       )
                                                     )
16
17           Based upon the stipulation of the parties, defendant Dr. James Dibdin is GRANTED
18   until August 23, 2019 to respond to the operative complaint in this action.
19
20   IT IS SO ORDERED.
21
        Dated:     August 7, 2019                             /s/ Jennifer L. Thurston
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     1
